DETAILED ACTION
This is the first Office action on the merits based on the 17/384,968 application filed on 07/26/2021.  The present application is being examined under the pre-AIA  first to invent provisions.  Claims 1 and 2, as originally filed, are currently pending and considered below.

Claim Objections
Claims 1 and 2 are objected to because of minor informalities, and applicant is suggested to amend the claims as follows:
--- 1.  A method for exerting forces on a body or a body part of a user, said method comprising:
a) providing a frame defining a space[[,]];
b) providing a plurality of surface contacting units associated with said space, wherein said plurality of surface contacting units are configured to exert a force upon said body or said body part retained in said space, wherein said plurality of surface contacting units are configured to minimize shear and/or frictional forces on surfaces of said body or said body part [[,]];
c) positioning said body or said body part in said space[[,]]; and
d) exerting pressure on said body or said body part by said plurality of surface contacting units. ---.

--- 2.  A method to simulate motion and other activities in a virtual reality environment, said method comprising:
a) providing a device defining a space, said space comprising an inwardly facing surface[[,]];
b) providing a plurality of surface contacting units associated with said space, wherein said plurality of surface contacting units are configured to exert a force upon a body of a user retained in said space, wherein said plurality of surface contacting units are configured to minimize shear and/or frictional forces on surfaces of said body[[,]];
c) positioning said body in said space[[,]]; and
d) applying an active force by said plurality of surface contacting units against said body[[,]]. ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Behan (US 2003/0195445).
Regarding claim 1, Behan discloses a method for exerting forces on a body or body part (Figure 4; paragraphs 0026-0028; Abstract), said method comprising:
a) providing a frame (the inflatable suspension harness/body jacket 10; Figures 1-4) defining a space (the space within the jacket 14 defined by the diameter D; Figures 3 and 4),
b) a plurality of surface contacting units (the skins 25 of each at least one bladder 20 corresponding to each of the left and right jacket portions 13, 15 of the jacket 14; paragraphs 0020 and 0025; Figures 1 and 4) associated with said space, wherein said surface contacting units are configured to exert a force upon a body retained in said space (Figures 1 and 4), wherein said surface contacting units are configured to minimize shear and/or frictional forces on surfaces of said body (According to paragraph 0026, “The bladders 20 (and the skins 25 thereof) also may be made of conventional materials, including rubber or rubberized fabrics.”  Paragraphs 0027-0028 describe the structure formed as a tight conforming fit.  Therefore, such materials and fit are capable of being configured to minimize shear and/or frictional forces.),
c) positioning a body or body part in said space (Figures 1-4; paragraphs 0027-0028),
d) exerting pressure on said body or body part by said units (Figure 4; paragraphs 0026-0028; Abstract).

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wurst (US 4,925,133).
Regarding claim 1, Wurst discloses a method for exerting forces on a body or body part (column 4, lines 20-25, and column 7, lines 52-64, see below; Abstract), said method comprising:
a) providing a frame (the hydraulic buoyancy suit 10; Figures 1-6) defining a space (the space within the hydraulic buoyancy suit 10, internal to the inner layer 54; Figure 2a),
b) a plurality of surface contacting units (the arm portions, the leg portions, and the torso and neck portions of the inner suit 52 of the hydraulic buoyancy suit 10; Figures 2-5e) associated with said space, wherein said surface contacting units are configured to exert a force upon a body retained in said space (the outer and inner layers 56, 54 of the inner suit 52 of the hydraulic buoyancy suit 10 (Title; Abstract) are separated by a layer of water 58 (Figures 2a, 5a, and 5b; column 12, lines 37-63), whereby the inner suit 52 is configured to exert a force upon the body located in the space (Abstract)), wherein said surface contacting units are configured to minimize shear and/or frictional forces on surfaces of said body (According to column 4, lines 20-25, “The buoyancy forces provided by the suit support the wearer’s muscle masses, viscera, etc., thereby removing their weight from the skeleton and thus minimizing injury risk to the skeleton during intense short term accelerations such as those experienced with air vehicle escape systems.”  According to column 7, lines 52-64, “The buoyancy suit always contains an incompressible fluid (i.e., it is not filled prior to acceleration and then drained after) and therefore there is no time lag in pressure application to the wearer.  Also, since water is approximately the same density as blood, the pressure applied to the body is correct.”  Therefore, the arm portions, the leg portions, and the torso and neck portions of the inner suit 52 of the hydraulic buoyancy suit 10 are capable of being configured to minimize shear and/or frictional forces on surfaces of the body of the user.).,
c) positioning a body or body part in said space (column 4, lines 20-25, and column 7, lines 52-64, see above; “FIG. 2 illustrates a crew member wearing only an inner suit 52” (column 12, lines 29-30); Abstract; Figures 1-3),
d) exerting pressure on said body or body part by said units (column 4, lines 20-25, and column 7, lines 52-64, see above; Abstract).

Regarding claim 2, Wurst discloses a method to simulate motion and other activities in a virtual reality environment (“During use, the buoyancy suit is relatively heavy inasmuch as it is filled with fluid.  Therefore, as noted, a support means 12 is required to provide crew member comfort and body support.  Both the suit and the water within the suit are suspended by the supports.  The crew member, in turn, literally “floats” within the suit, buoyed upwards by the hydrostatic forces of the water within the suit.  This support arrangement provides the crew member a great deal of freedom of movement, even under high accelerations.  Without the supports, the weight of the suit would pull down uncomfortably on the crew member’s shoulders, considerably restricting freedom of movement.” (column 13, lines 42-54); column 14, line 52, through column 15, line 19; column 3, lines 42-45)), said method comprising:
a) providing a device (the hydraulic buoyancy suit 10; Figures 1-6) defining a space (the space within the hydraulic buoyancy suit 10, internal to the inner layer 54; Figure 2a), said space comprising an inwardly facing surface (the inner surface of the inner layer 54 of the inner suit 52 of the hydraulic buoyancy suit 10; Figure 2a),
b) a plurality of surface contacting units (the arm portions, the leg portions, and the torso and neck portions of the inner suit 52 of the hydraulic buoyancy suit 10; Figures 2-5e) associated with said space, wherein said surface contacting units are configured to exert a force upon a body retained in said space (the outer and inner layers 56, 54 of the inner suit 52 of the hydraulic buoyancy suit 10 (Title; Abstract) are separated by a layer of water 58 (Figures 2a, 5a, and 5b; column 12, lines 37-63), whereby the inner suit 52 is configured to exert a force upon the body located in the space (Abstract)), wherein said surface contacting units are configured to minimize shear and/or frictional forces on surfaces of said body (According to column 4, lines 20-25, “The buoyancy forces provided by the suit support the wearer’s muscle masses, viscera, etc., thereby removing their weight from the skeleton and thus minimizing injury risk to the skeleton during intense short term accelerations such as those experienced with air vehicle escape systems.”  According to column 7, lines 52-64, “The buoyancy suit always contains an incompressible fluid (i.e., it is not filled prior to acceleration and then drained after) and therefore there is no time lag in pressure application to the wearer.  Also, since water is approximately the same density as blood, the pressure applied to the body is correct.”  Therefore, the arm portions, the leg portions, and the torso and neck portions of the inner suit 52 of the hydraulic buoyancy suit 10 are capable of being configured to minimize shear and/or frictional forces on surfaces of the body of the user.),
c) positioning a body in said space (column 4, lines 20-25, and column 7, lines 52-64, see above; “FIG. 2 illustrates a crew member wearing only an inner suit 52” (column 12, lines 29-30); Abstract; Figures 1-3),
d) applying an active force by said units against said body (column 4, lines 20-25, and column 7, lines 52-64, see above; Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Behan (US 2003/0195445) in view of Gatts (US 3,411,500).
Regarding claim 2, Behan discloses the invention as substantially claimed, see above, and further discloses a method for exerting forces on a body or body part (Figure 4; paragraphs 0026-0028; Abstract), said method comprising:
a) providing a device (the inflatable suspension harness/body jacket 10; Figures 1-4) defining a space (the space within the jacket 14 defined by the diameter D; Figures 3 and 4), said space comprising an inwardly facing surface (the inner surfaces of the skins 25 facing the space within the jacket 14 defined by the diameter D; Figures 3 and 4),
b) a plurality of surface contacting units (the skins 25 of each at least one bladder 20 corresponding to each of the left and right jacket portions 13, 15 of the jacket 14; paragraphs 0020 and 0025; Figures 1 and 4) associated with said space, wherein said surface contacting units are configured to exert a force upon a body retained in said space (Figures 1 and 4), wherein said surface contacting units are configured to minimize shear and/or frictional forces on surfaces of said body (According to paragraph 0026, “The bladders 20 (and the skins 25 thereof) also may be made of conventional materials, including rubber or rubberized fabrics.”  Paragraphs 0027-0028 describe the structure formed as a tight conforming fit.  Therefore, such materials and fit are capable of being configured to minimize shear and/or frictional forces.),
c) positioning a body in said space (Figures 1-4; paragraphs 0027-0028),
d) applying an active force by said units against said body (Figure 4; paragraphs 0026-0028; Abstract).
However, Behan is silent as to: the method simulates motion and other activities in a virtual reality environment.
Gatts teaches an analogous method of applying forces on a body of a user (column 1, lines 9-33; column 4, lines 61-75; Figures 1-3) wherein the method simulates motion and other activities in a virtual reality environment (According to column 1, lines 9-33, “Under certain conditions, it is highly desirable to stress the ‘body artificially so as to maintain at least part of the body in a predetermined condition.  For example, a body in space or under certain space-simulating conditions is in a state referred to as “weightlessness.” […]  It is, therefore, an object of the present invention to provide a device which is capable of adding compressional force to the gravity resistant bony and muscular framework of the body in such a way as to substitute for or amplify the normal weight or acceleration which the body perceives in a normal environment or when subjected to a force of 1 g.” According to column 4, lines 61-66, “Thus, in actual practice, it has been found that when the structure of the invention is worn by a person subjected to a condition of weightlessness or rest, it can subject the wearer to a simulation of the normal acceleration of gravity by applying its force constantly along the longitudinal axis of the human body.”).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the method of Behan’s invention such that the method simulates motion and other activities in a virtual reality environment, as taught by Gatts, in order to provide desirable stress to the body (Gatts: column 1, lines 13-26; column 4, lines 61-75).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Eastern Time, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784